DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND DEVICES FOR COMMUNICATION OF INFORMATION REGARDING A FREQUENCY RESOURCE UNIT.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 50-53, 55, 57, 60-64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/092707 A1 to Huawei [Examiner cites from English language equivalent EP 3376812 A1] (provided by Applicant).
As to claim 1-3, see similar rejection to claims 50-52, respectively.  The apparatus teaches the methods.
As to claim 50, Huawei discloses a communications device (para. 0244, device 600, which is terminal device #A), comprising: one or more processors (para. 0243, processor); and one or more memories coupled to the one or more processors, wherein the one or more memories have computer program code stored thereon for execution by the one or more processors, the computer program code comprising instructions for (para. 0243, processor reads information in the memory and completes the steps of the foregoing method): determining first information, wherein the first information comprises at least one of information used to request that an access network device configure or activate a frequency domain resource unit of the communications device, or first assistance information of a frequency domain resource unit of the communications device (para. 0111, terminal device #A sending terminal capability information using time-frequency resource to network device), wherein the frequency domain resource unit is a bandwidth part (BWP) (para. 0111, time-frequency resource in the primary frequency domain resource group; para. 0112-0113, low bandwidth or high bandwidth frequency domain resource groups (i.e. the resource is a bandwidth part)); and sending the first information to the access network device (para. 0111, send terminal capability information to the network device)

As to claim 51, Huawei further discloses the communications device according to claim 50, wherein the first assistance information indicates to the access network device to configure or activate the frequency domain resource unit of the communications device (para. 0111, network device can allocate the target frequency domain resource group to the terminal device #A, i.e. which time-frequency resource is part of, and this reads on either configure or activate).
As to claim 52, Huawei further discloses communications device according to claim 50, wherein the first assistance information comprises or indicates at least one of: a bandwidth or maximum bandwidth that is of a frequency domain resource unit and that is preferred by the communications device (para. 0111-0113, terminal device #A can process a relatively low or high bandwidth (i.e. a bandwidth or maximum bandwidth), allocating a particular quantity of frequency domain resource groups); a quantity or maximum quantity that is of frequency domain resource units and that is preferred by the communications device (para. 0111-0113, terminal device #A can process a relatively low or high bandwidth, allocating a particular quantity of frequency domain resource groups (i.e. quantity or maximum quantity)); or a total bandwidth or maximum total bandwidth that is of frequency domain resource units and that is preferred by the communications device (para. 0111-0113, terminal device #A can process a relatively low or high bandwidth (i.e. a total bandwidth or maximum total bandwidth), allocating a particular quantity of frequency domain resource groups).
As to claim 53, Huawei further discloses the communications device according to claim 50, wherein the first assistance information comprises or indicates indication information of a frequency domain resource unit preferred by the communications device (para. 0111, time-frequency resource).
As to claim 55, Huawei further discloses the communications device according to claim 50, wherein the first assistance information comprises or indicates working status information of the communications device (para. 0111, terminal capability information may indicate a bandwidth that can be processed (i.e. working status) by the terminal device #A).
As to claim 57, Huawei further discloses the communications device according claim 50, wherein the frequency domain resource unit belongs to at least one of one carrier or one cell (para. 0007, frequency domain resource groups belong to a same cell; para. 0046, frequency domain resource…corresponding to a carrier).
As to claim 60, Huawei discloses a communications device (para. 0223, network device, comprising: one or more processors (para. 0222, processor); and one or more memories coupled to the one or more processors, wherein the one or more memories have computer program code stored thereon for execution by the one or more processors, the computer program code comprising instructions for (para. 0222, processor reads information in the memory and complete the steps of the foregoing method) : receiving first information sent by a terminal, wherein the first information comprises information used to request the communications device to configure or activate a frequency domain resource unit of the terminal, or the first information comprises first assistance information of a frequency domain resource unit of the terminal (para. 0111, terminal device #A sending terminal capability information using time-frequency resource to network device), wherein the frequency domain resource unit is a bandwidth part (BWP) (para. 0111, time-frequency resource in the primary frequency domain resource group; para. 0112-0113, low bandwidth or high bandwidth frequency domain resource groups (i.e. the resource is a bandwidth part)); and configuring or activating the frequency domain resource unit based on the first information (para. 0111, network device can allocate the target frequency domain resource group to the terminal device #A, i.e. which time-frequency resource is part of, and this reads on either configure or activate).
As to claim 61, Huawei further discloses the communications device according to claim 60, wherein the first assistance information indicates to the communications device to configure or activate the frequency domain resource unit of the terminal (para. 0111, network device can allocate the target frequency domain resource group to the terminal device #A, i.e. which time-frequency resource is part of, and this reads on either configure or activate).
As to claim 62, Huawei further discloses the communications device according to claim 60, wherein the first assistance information comprises at least one of: a bandwidth or maximum bandwidth that is of a frequency domain resource unit and that is preferred by the terminal (para. 0111-0113, terminal device #A can process a relatively low or high bandwidth (i.e. a bandwidth or maximum bandwidth), allocating a particular quantity of frequency domain resource groups); a quantity or maximum quantity that is of frequency domain resource units and that is preferred by the terminal (para. 0111-0113, terminal device #A can process a relatively low or high bandwidth, allocating a particular quantity of frequency domain resource groups (i.e. quantity or maximum quantity)); or a total bandwidth or maximum total bandwidth that is of frequency domain resource units and that is preferred by the terminal (para. 0111-0113, terminal device #A can process a relatively low or high bandwidth (i.e. a total bandwidth or maximum total bandwidth), allocating a particular quantity of frequency domain resource groups).
As to claim 63, Huawei further discloses the communications device according to claim 60, wherein the computer program code further comprises instructions for: receiving second information sent by the terminal, wherein the second information comprises at least one of information requests that the communications device configure or activate the frequency domain resource unit based on capability information of the terminal, or second assistance information of the terminal (para. 0111, terminal device #A may send terminal capability information to the network device by using a time-frequency resource; the terminal capability information may indicate a bandwidth (i.e. second information or second assistance information; also, the term “second” is naming convention, and what Examiner cited as the first assistance information will also map to this) that can be processed (i.e. capability information) by the terminal device #A; para. 0111-01113, network device can allocate the target frequency domain resource group to the terminal device #A based on the terminal capability information).
As to claim 64, Huawei further discloses the communications device according to claim 63, wherein the second assistance information indicates to the communications device to configure or activate the frequency domain resource unit based on the capability information of the terminal, and wherein the second assistance information comprises current working status information of the terminal or indicates a working status of the terminal  (para. 0111, terminal device #A may send terminal capability information to the network device by using a time-frequency resource; the terminal capability information may indicate a bandwidth (i.e. second information or second assistance information; also, the term “second” is naming convention, and what Examiner cited as the first assistance information will also map to this) that can be processed (i.e. capability information, also current working status, or working status) by the terminal device #A; para. 0111-01113, network device can allocate the target frequency domain resource group to the terminal device #A based on the terminal capability information).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/092707 A1 to Huawei [Examiner cites from English language equivalent EP 3376812 A1] (provided by Applicant) in view of "CORESET Configuration and Search Space Design," Agenda Item: 7.3.1.2, Source: Huawei, HiSilicon, Document for: Discussion and Decision, 3GPP TSG RAN WG1 Meeting #90bis, R1-1717062, Prague, Czech Republic, 9 - 13 October 2017, 14 pages to “Huawei, HiSilicon” (provided by Applicant).
As to claim 54, Huawei does not expressly disclose the communications device according to claim 50, wherein the first assistance information comprises or indicates a quantity or maximum quantity of blind decoding times that is of a physical downlink control channel (PDCCH) and that is preferred by the communications device.
Huawei, HiSilicon at pages 7-8, 2.2.3 discloses UE capability is reported, and includes the maximum number of PDCCH blind decodes per slot per carrier.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the blind decoding as taught by Huawei, HiSilicon into the invention of Huawei.  The suggestion/motivation would have been to provide a gNB the flexibility to configure the set of aggregation levels (Huawei, HiSilicon, page 7, 2.2.3).  Including the blind decoding as taught by Huawei, HiSilicon into the invention of Huawei was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huawei, HiSilicon.
Claim(s) 10-11, 56, 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/092707 A1 to Huawei [Examiner cites from English language equivalent EP 3376812 A1] (provided by Applicant) in view of U.S. Publication No. 2014/0269552 A1 to SAITO  (provided by Applicant).
As to claims 10-11, see similar rejections to claims 58-59, respectively.  The apparatus teaches the methods.
As to claim 56, Huawei does not expressly disclose the communications device according to claim 55, wherein the working status information of the communications device comprises at least one of battery level information of the communications device, or temperature information of the communications device.
SAITO discloses at para. 0007, mobile terminal transmitting state information that indicates at least one among presence/absence of power supply to the mobile terminal and a remaining battery amount of the mobile terminal; and a control apparatus that is configured to allocate communication resources for a wireless signal transmitted by a base station to the mobile terminal, the control apparatus switching according to the state information transmitted by the mobile terminal, a first allocation process of allocating the first frequency bandwidth and the second frequency bandwidth for the wireless signal and a second allocation process of allocating one among the first frequency bandwidth and the second frequency bandwidth for the wireless signal.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmitting state information as taught by SAITO into the invention of Huawei.  The suggestion/motivation would have been to enable reception of a wireless signal by concurrently using a cell of a first frequency bandwidth and a cell of a second frequency bandwidth that is different from the first frequency bandwidth, the cell of the second frequency bandwidth having a range narrower than the cell of the first frequency bandwidth (SAITO, para. 0007).  Including the transmitting state information as taught by SAITO into the invention of Huawei was within the ordinary ability of one of ordinary skill in the art based on the teachings of SAITO.
As to claim 58, Huawei does not expressly disclose the communications device according to claim 50, wherein the computer program code further comprises instructions for: detecting that a battery level of the communications device is greater than a preset battery level threshold, or that a temperature of the communications device is less than a preset temperature threshold; and sending second information to the access network device, wherein the second information comprises at least one of information requesting that the access network device configure or activate the frequency domain resource unit based on capability information of the communications device, or second assistance information of the communications device.
	SAITO discloses the mobile terminal 110 acquires remaining battery amount information that indicates in which remaining amount range, the remaining battery amount of the mobile terminal 110 is included (step S605) (para. 0106). If the remaining battery amount of the mobile terminal 110 is greater than or equal to 25% and less than 50%, the mobile terminal 110 sets the bits "b5" and "b4" of the report information to "0" and "1", respectively. If the remaining battery amount of the mobile terminal 110 is greater than or equal to 0% and less than 25%, the mobile terminal 110 sets the bits "b5" and "b4" of the report information to "0" and "0", respectively (para. 0120).  The EUTRAN 410 determines based on the report information transmitted at step S801, a category that indicates the state of the mobile terminal 110 (step S802). A category determination process will be described later (see, e.g., FIG. 12). The EUTRAN 410 performs resource allocation based on the category determined at step S802 (step S803) (para. 0126).  The EUTRAN 410 transmits, through a wireless channel of PDCCH, to the mobile terminal 110, resource allocation notification [i.e. second information, or second assistance information] that indicates a result of the resource allocation at step S803 (step S804) and terminates a sequence of the protocol flow. The base station 120 (e.g., the EUTRAN 410) subsequently transmits a wireless signal to the mobile terminal 110, according to the resource allocation at step S803. On the other hand, the mobile terminal 110 receives the wireless signal from the base station 120, based on the resource allocation notification transmitted at step S804 (para. 0127).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmitting state information as taught by SAITO into the invention of Huawei.  The suggestion/motivation would have been to enable reception of a wireless signal by concurrently using a cell of a first frequency bandwidth and a cell of a second frequency bandwidth that is different from the first frequency bandwidth, the cell of the second frequency bandwidth having a range narrower than the cell of the first frequency bandwidth (SAITO, para. 0007).  Including the transmitting state information as taught by SAITO into the invention of Huawei was within the ordinary ability of one of ordinary skill in the art based on the teachings of SAITO.
As to claim 59, Huawei does not expressly disclose the communications device according to claim 58, wherein the second assistance information indicates to the access network device to configure or activate the frequency domain resource unit based on the capability information of the communications device, and wherein the second assistance information comprises current working status information of the communications device or indicates a working status of the communications device.
SAITO discloses the mobile terminal 110 acquires remaining battery amount information that indicates in which remaining amount range, the remaining battery amount of the mobile terminal 110 is included (step S605) (para. 0106). If the remaining battery amount of the mobile terminal 110 is greater than or equal to 25% and less than 50%, the mobile terminal 110 sets the bits "b5" and "b4" of the report information to "0" and "1", respectively. If the remaining battery amount of the mobile terminal 110 is greater than or equal to 0% and less than 25%, the mobile terminal 110 sets the bits "b5" and "b4" of the report information to "0" and "0", respectively (para. 0120).  The EUTRAN 410 determines based on the report information transmitted at step S801, a category that indicates the state of the mobile terminal 110 (step S802). A category determination process will be described later (see, e.g., FIG. 12). The EUTRAN 410 performs resource allocation based on the category determined at step S802 (step S803) (para. 0126).  The EUTRAN 410 transmits, through a wireless channel of PDCCH, to the mobile terminal 110, resource allocation notification [i.e. second information, or second assistance information, which indicates the battery level as it occurs in response to receiving that information] that indicates a result of the resource allocation at step S803 (step S804) and terminates a sequence of the protocol flow. The base station 120 (e.g., the EUTRAN 410) subsequently transmits a wireless signal to the mobile terminal 110, according to the resource allocation at step S803. On the other hand, the mobile terminal 110 receives the wireless signal from the base station 120, based on the resource allocation notification transmitted at step S804 (para. 0127).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmitting state information as taught by SAITO into the invention of Huawei.  The suggestion/motivation would have been to enable reception of a wireless signal by concurrently using a cell of a first frequency bandwidth and a cell of a second frequency bandwidth that is different from the first frequency bandwidth, the cell of the second frequency bandwidth having a range narrower than the cell of the first frequency bandwidth (SAITO, para. 0007).  Including the transmitting state information as taught by SAITO into the invention of Huawei was within the ordinary ability of one of ordinary skill in the art based on the teachings of SAITO.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200336269 A1 discloses in a possible implementation mode of this implementation, after 101, the network device may further transmit the physical channel with the terminal on the first frequency domain resource for transmitting the physical channel and a second frequency domain resource for transmitting the physical channel, and a position of the second frequency domain resource in the activated BWP is determined by using a formula R2=(R1+W.sub.offset) mod W. Wherein, R2 is the position of the second frequency domain resource in the activated BWP; R1 is the position of the first frequency domain resource in the activated BWP; W.sub.offset is the frequency domain offset used; and W is the bandwidth for the activated BWP (para. 0049).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463